       Case 4:21-cv-00284-DPM Document 21 Filed 06/17/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

SHARLLETTE BERRY                                              PLAINTIFF

v.                       No. 4:21-cv-284-DPM

CAPELLA UNIVERSITY and
STRATEGIC EDUCATION, INC.                                   DEFENDANTS

                                ORDER
     Amended Complaint, Doc. 18, noted.                The Court needs
clarification on some counsel issues. Does Branch wish to remain as
counsel of record for Berry? If so, she needs to petition for admission
to the bar of this Court. Please advise by 29 June 2021.
     So Ordered.



                                                     v
                                  D .P. Marshall Jr.
                                  United States District Judge

                                      17   ~e     ~Di)../
